Citation Nr: 1233435	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  97-14 649	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disorder of the prostate (claimed as prostatitis).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a disorder of the prostate (claimed as prostatitis).

3.  Entitlement to service connection for paranoid schizophrenia.

4.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for paranoid schizophrenia, claimed as due to Department of Veterans Affairs (VA) treatment.

5.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a stomach disorder, claimed as due to VA treatment.

6.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a right foot disorder.

7.  Entitlement to service connection for hepatitis A.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to July 1970

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina, and Los Angeles, California. 

The Board notes that, in a January 2004 decision, it denied the Veteran's claims for VA benefits for various disabilities, including service connection for hepatitis A, and remanded the claims for service connection for paranoid schizophrenia and for compensation under 38 U.S.C.A. § 1151 for paranoid schizophrenia and a stomach disorder.  The Veteran appealed that part of the Board's decision that denied his claims for VA benefits to the Court of Appeals for Veterans Claims (Court). In May 2005, by Joint Motion for Remand, the Court vacated the Board's January 2004 decision only to the extent that it denied service connection for hepatitis A and remanded that issue to the Board.  As to the remaining issues appealed to the Court, pursuant to the Joint Motion for Remand, the Veteran did not contest the Board's disposition of these claims and, thus, the Court dismissed them as requested.

This case was previously before the Board in February 2010, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  


FINDING OF FACT

On July 31, 2012, the Board was notified that the appellant died on July [redacted], 2012.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


